DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,009,970 in view of U.S Patent 10,684,099.
Patent ‘970 discloses initiating a virtual assistant in response to a user input and determining the type of user input and based on the type of user input being a second type further determining whether user engagement is satisfied or not prior to a first time.  If engagement is satisfied, the assistant is kept active and a final result is given to the user.  If the engagement is not satisfied, the assistant is deactivated at the first time.
Patent ‘970 does not disclose in accordance with a determination that the user input is of the first type: determine, based on first data obtained using one or more sensors of the electronic device, whether one or more criteria representing expressed user disinterest are satisfied; and in accordance with determining that the one or more criteria representing 
Patent ‘099 discloses initiating a virtual assistant in response to a user input and determining the type of user input and based on the type of user input being a first type further determining whether user engagement is disinterested or not prior to a first time.  If disinterest is satisfied, the assistant is deactivated before the first time.  If disinterest is not satisfied, the assistant is deactivated at the first time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘970 with the teachings of Patent ‘099, checking for user disinterest when the input is a first type, because it gives the user the ability to change how the virtual assistant is deactivated based on the type of input used making the device more customizable and user friendly.
Present Application
U.S. Patent No. 11,009,970
1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:

initiate a virtual assistant session responsive to receiving user input;







determine whether the user input is of a first type or of a second type;






in accordance with a determination that the user input is of the first type:



in accordance with determining that the one or more criteria representing expressed user disinterest are satisfied prior to a first time, automatically deactivate the virtual assistant session prior to the first time, wherein the first time is defined by a setting of the electronic device; and

in accordance with a determination that the user input is of the second type:

determine, based on second data obtained using the one or more sensors of the electronic device, whether one or more criteria representing expressed user engagement are satisfied; and




in accordance with determining that the one or more criteria representing expressed user engagement are satisfied prior to a second time, forgo deactivating the virtual assistant session at the second time, wherein the second time is a predetermined duration after a third time at which a final result for the virtual assistant session is presented.


initiate a virtual assistant session responsive to receiving user input;

2. The non-transitory computer-readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to:

determine a type of the user input; and wherein determining whether the one or more criteria representing expressed user engagement are satisfied is performed in accordance with determining that the type of the user input is a second type of user input.


















in accordance with initiating the virtual assistant session, 


determine, based on data obtained using one or more sensors of the electronic device, whether one or more criteria representing expressed user engagement are satisfied, wherein determining that the one or more criteria representing expressed user engagement are satisfied includes determining that a direction of a user gaze is directed to the electronic device;

in accordance with determining that the one or more criteria representing expressed user engagement are satisfied prior to a first time, forgo deactivating the virtual assistant session at the first time, wherein the first time is a predetermined duration after a second time at which a final result for the virtual assistant session is presented; and

in accordance with determining that the one or more criteria representing expressed user engagement are not satisfied prior to the first time, deactivate the virtual assistant session at the first time.


one or more processors;

a memory; and

one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

initiating a virtual assistant session responsive to receiving user input;





determining whether the user input is of a first type or of a second type;




in accordance with a determination that the user input is of the first type:

determining, based on first data obtained using one or more sensors of the electronic device, whether one or more criteria representing expressed user disinterest are satisfied; and

in accordance with determining that the one or more criteria representing expressed user disinterest are satisfied prior to a first time, automatically deactivating the virtual assistant session prior to the first time, wherein the first time is defined by a setting of the electronic device; and

in accordance with a determination that the user input is of the second type:

determining, based on second data obtained using the one or more sensors of the electronic device, whether one or more criteria representing expressed user engagement are satisfied; and




in accordance with determining that the one or more criteria representing expressed user engagement are satisfied prior to a second time, forgoing deactivating the virtual assistant session at the second time, wherein the second time is a predetermined duration after a third time at which a final result for the virtual assistant session is presented.


one or more processors;

a memory; and

one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

initiating a virtual assistant session responsive to receiving user input;

11. The electronic device of claim 10, the one or more programs further including instructions for:

determining a type of the user input; and wherein determining whether the one or more criteria representing expressed user engagement are satisfied is 
















in accordance with initiating the virtual assistant session, 


determining, based on data obtained using one or more sensors of the electronic device, whether one or more criteria representing expressed user engagement are satisfied, wherein determining that the one or more criteria representing expressed user engagement are satisfied includes determining that a direction of a user gaze is directed to the electronic device;

in accordance with determining that the one or more criteria representing expressed user engagement are satisfied prior to a first time, forgoing deactivating the virtual assistant session at the first time, wherein the first time is a predetermined duration after a second time at which a final result for the virtual assistant session is presented; and

in accordance with determining that the one or more criteria representing expressed user engagement are not satisfied prior to the first time, deactivating the virtual assistant session at the first time.


at an electronic device:

initiating a virtual assistant session responsive to receiving user input;



determining whether the user input is of a first type or of a second type;




in accordance with a determination that the user input is of the first type:

determining, based on first data obtained using one or more sensors of the electronic device, whether one or more criteria representing expressed user disinterest are satisfied; and

in accordance with determining that the one or more criteria representing expressed user disinterest are satisfied prior to a first time, automatically deactivating the virtual assistant session prior to the first time, wherein the first time is defined by a setting of the electronic device; and

in accordance with a determination that the user input is of the second type:

determining, based on second data obtained using the one or more sensors of the electronic device, whether one or more criteria representing expressed user engagement are satisfied; and




in accordance with determining that the one or more criteria representing expressed user engagement are satisfied prior to a second time, forgoing deactivating the virtual assistant session at the second time, wherein the second time is a predetermined duration after a third time at which a final result for the virtual assistant session is presented.


at an electronic device:

initiating a virtual assistant session responsive to receiving user input;

20. The method of claim 19, further comprising:

determining a type of the user input; and wherein determining whether the one or more criteria representing expressed user engagement are satisfied is 
















in accordance with initiating the virtual assistant session, 


determining, based on data obtained using one or more sensors of the electronic device, whether one or more criteria representing expressed user engagement are satisfied, wherein determining that the one or more criteria representing expressed user engagement are satisfied includes determining that a direction of a user gaze is directed to the electronic device;

in accordance with determining that the one or more criteria representing expressed user engagement are satisfied prior to a first time, forgoing deactivating the virtual assistant session at the first time, wherein the first time is a predetermined duration after a second time at which a final result for the virtual assistant session is presented; and

in accordance with determining that the one or more criteria representing expressed user engagement are not satisfied prior to the first time, deactivating the virtual assistant session at the first time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 10, 2022